DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a rigid elongate shaft” in line 2.  The original disclosure does not disclose an elongate shaft that is rigid.  Therefore, the original disclosure does not support that the inventor, at the time the application was filed, had possession of the claimed invention.
Claims 2, 3, 5-13 and 20 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0220701 by Schueler et al. (“Schueler”).

As for claim 1, Schueler discloses a sample probe for sorptive sampling comprising:
an rigid (col. 5, lines 22-24) elongate shaft (100, 110, 140) having a longitudinal axis (see Fig. 2) defined along its length and a radial axis extending transverse to the longitudinal axis, the elongate shaft having an outer surface (outer surface of 110 and 140) with a first diameter (diameter of 100, 140) and a reduced diameter shaft section (section of 110 beneath 130) having a second diameter that is smaller than the first diameter (see Fig. 2), the reduced diameter shaft section (section of 110 beneath 130) being formed in the outer surface of the elongate shaft defining a recess (beneath 130) along the length of the elongated shaft that extends radially into the outer surface of the elongated shaft, the recess being longitudinally located between first (100) and second (140) enlarged diameter sections located respectively at first (top end of 100 in Fig. 2) and second (bottom end of 140 in Fig. 2) ends of the recess (see Fig. 2), the enlarged diameter sections (100, 140) each have an inner end (top end of 100 and bottom end of 140 in Fig. 2), the inner ends of the first and second enlarged diameter sections oppose 
a sleeve (130) formed of a sorbent material (paragraph [0063] and claim 27);
wherein the sleeve (130) is received within the recess about the reduced diameter shaft section between the inner faces (see Fig. 2).

As for claim 2, Schueler discloses that the sleeve (130) is received within the recess (beneath 130) and the recess and the sleeve are configured such that the sleeve does not extend radially outwards of the recess (see Figs. 2 and 4).

As for claim 3, Schueler discloses that the enlarged diameter sections have an outer diameter that defines the first diameter (see Figs. 2 and 4).

As for claim 8, Schueler discloses that the sleeve (130) has an outer diameter equal to or less than the diameter of the enlarged diameter sections (see Figs. 2 and 4).

As for claim 11, Schueler discloses that at least one (100) of the enlarged diameter end sections is releasably connected to the reduced diameter shaft section (paragraph [0070]).

As for claim 12, Schueler discloses that one (100) of the enlarged diameter end sections is secured to the reduced diameter shaft sections by a threaded connection 

As for claim 13, Schueler discloses that the length of the sleeve (130) is selected such that when the enlarged diameter end section is threaded to the reduced diameter shaft section the sleeve is longitudinally clamped by the enlarged diameter end sections at either end of the reduced diameter shaft section (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0220701 by Schueler et al. (“Schueler”) in view of U.S. Patent 10,060,887 issued to Lawrence et al. (“Lawrence”).

As for claim 20, Schueler discloses all the limitations of the claimed invention
except that the sorbent material is a material from the group consisting of polyethylene glycol, silicone, octadecyltrichlorosilane, polymethylvinyl chlorosilane, 
However, Lawrence discloses that a sorbent material is a material from the group consisting of polyethylene glycol (col. 3, lines 54-63), silicone, octadecyltrichlorosilane, polymethylvinyl chlorosilane, liquid-crystalline polyacrylates, grafted self-organized monomolecular layers, graphene, carbon nanotubes, ionic liquids and inorganic coating materials.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sorbent material of Schueler to include the sorbent material as disclosed by Lawrence in order to detect chemical warfare agents (Lawrence: col. 1, lines 28-58).

Allowable Subject Matter
Claims 5-7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record and the examiner’s knowledge does not disclose or suggest that each inner face includes a recess that extends longitudinally into the respective enlarged diameter section, recesses each being arranged to receive 
Claims 6, 7, 9 and 10 depend on claim 5 and inherit the same allowable subject matter.

Response to Arguments
Applicant's arguments filed 6/11/2021 have been fully considered but they are not persuasive.
On page 9 of the Remarks, Applicant argues that the sorbent of Schueler is does not disclose the features of claim 1.  The examiner respectfully disagrees.  The examiner notes that all the features of claim 5 were not incorporated into claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853